Case 1:17-cv-02374-RRM-ST Document 105-4 Filed 04/30/21 Page 1 of 2 PageID #: 1103




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ----------------------------------------------------------------X
     Capital 7 Funding,
                                                                          Docket No. 17-cv-2374
                               Plaintiff
                                                                          PROPOSED
             - against -                                                  JUDGMENT

     Wingfield Capital Corporation, Prestige Investment
     Associates, Inc., d/b/a Prestige Investments USA,
     and First Choice Payment Systems, Inc., d/b/a 1st
     Choice Payments
                           Corporate Defendants

             And

     Burgis Sethna, a/k/a Seth Burgess, Heath
     Wagenheim, Joseph Rabito, Damian Laljie a/k/a
     Damian Laltie, and John Does 1 through 15,
                          Individual Defendants

     -----------------------------------------------------------------X

     This action having been commenced on April 20, 2017 by the filing of the Summons and

     Complaint, which was properly served on each of Defendants Wingfield Capital

     Corporation, Burgis Sethna, a/k/a Seth Burgess, Heath Wagenheim, Joseph Rabito, and

     Damina Laljie, a/k/a Damian Laltie, proof of service having been filed, Defendants

     having failed to answer the Complaint, Plaintiffs having moved for Default Judgment on

     March 12, 2021, and the Plaintiffs having established that Defendants are liable to

     Plaintiffs for damages in the amounts set forth below;



     IT IS HEREBY ORDERED, ADJUDGED AND DECREED: that judgment is entered

     in favor of Plaintiffs:




                                                                                                  1
Case 1:17-cv-02374-RRM-ST Document 105-4 Filed 04/30/21 Page 2 of 2 PageID #: 1104




     (1) against Defendant Wingfield Capital Corporation, jointly and severally and inclusive

     of treble damages under the RICO Act, in the amount of $7,228,277.00, which includes

     prejudgment interest of $774,458.28at the rate of 9% per annum;

     (2) against Defendant Burgis Sethna, a/k/a Seth Burgess, jointly and severally and

     inclusive of treble damages under the RICO Act, in the amount of $7,228,277.00, which

     includes prejudgment interest of $774,458.28at the rate of 9% per annum;

     (3) against Defendant Heath Wagenheim, jointly and severally and inclusive of treble

     damages under the RICO Act, in the amount of $7,228,277.00, which includes

     prejudgment interest of $774,458.28at the rate of 9% per annum;

     (3) against Defendant Joseph Rabito, jointly and severally and inclusive of treble

     damages under the RICO Act, in the amount of $7,228,277.00, which includes

     prejudgment interest of $774,458.28at the rate of 9% per annum; and

     (3) against Defendant Damian Laljie a/k/a Damian Laltie, jointly and severally and

     inclusive of treble damages under the RICO Act, in the amount of $7,228,277.00, which

     includes prejudgment interest of $774,458.28at the rate of 9% per annum.



     Dated: Brooklyn, New York
     __________________, 2021
                                                        _______________________
                                                        U.S.D.J. Roslynn R. Mauskopf




     This document was entered on the docket on ___________________, 2021.




                                                                                           2
